Citation Nr: 1126826	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO. 09-27 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits in the calculated amount of $4,446.64 was valid.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to February 1991, from January 2004 to January 2005, and from January 2005 September 2005, whether various unverified periods of inactive duty for training.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

It appears that the Veteran is also contesting the determination that he has no eligibility for educational assistance remaining.  This matter has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1. The Veteran has been charged with an overpayment of educational assistance benefits, in the amount of $4,446.64.

2. VA bears sole responsibility for the erroneous payment of educational assistance benefits, which was due to administrative error.

CONCLUSION OF LAW

Due to VA's administrative error, the overpayment of educational assistance benefits in the amount of $4,446.64 is invalid. 10 U.S.C.A. §§ 16161-16165 (West 2002); 38 U.S.C.A. § 5302 (West 2002 & Supp. 2010); 38 C.F.R. 21.7540, 21.7550 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance
The notice requirements set forth in the Veteran's Claims Assistance Act of 2000 (VCAA) and its implementing regulations are not required because the issue presented involves a claim for waiver of recovery of overpayment of VA benefits. See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (finding the notice and duty to assist provisions of the VCAA do not apply to chapter 53 waiver of recovery matters, as chapter 53 already contains its own notice provisions).  Additionally, because the Board is taking action favorable to the Veteran by finding the debt at issue invalid, a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis
An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962. An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), education educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances. 38 C.F.R. § 1.956(a).

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness. See Schaper v. Derwinski, 1 Vet. App. 430 (1991). If the debt were the result solely of administrative error, the effective date of the reduction of benefits would be the date of the last payment based on this error; consequently, there would be no overpayment charged to the veteran for the portion of the overpayment attributable to administrative error. 38 U.S.C.A. § 5112(b)(10); 38 C.F.R. §§ 3.500(b), 21.7635(q)(2); see Erickson v. West, 13 Vet. App. 495, 499 (2000).

However, where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, the effective date of the discontinuance of the erroneous payment is the date the award became erroneous, but not earlier than the date entitlement ceased. Jordan v. Brown, 10 Vet. App. 171, 174 (1997). Thus, a finding of administrative error requires not only error on the part of VA, but that the beneficiary be unaware that the payments are erroneous. 
38 U.S.C.A. § 5112 (b)(2); 38 C.F.R. § 3.500(b).

If the claimant fails to provide full disclosure of facts or due to the amount of the overpayment should know an error has been made, yet accepts the payment, the overpayment will not be considered due to administrative error. See VA Manual 22- 4, Part III, § 2.03. An example of when administrative error applies is when VA erroneously interprets the law to allow payment of greater benefits than the legislative intent.  Id.

After reviewing the available evidence in this case, the Board finds that the overpayment debt was created solely as a result of VA administrative error and it cannot, therefore, be held to have been properly created.  The record shows that in 1999 the Veteran received benefits under the Montgomery GI Bill.  In July 2007 the Veteran applied for benefits under the Reserve Educational Assistance Program (REAP) and the following month, VA confirmed his eligibility for these benefits.  Over the next two years, the Veteran received REAP benefits and was periodically updated of his remaining eligibility.  As documented in the Statement of the Case, for example, in August 2007 he was informed he had 30 months and 19 days remaining, in September 2007 he was informed he had 27 months and 26 days remaining, in January 2008 he was informed he had 24 months and 19 days remaining, in February 2008 he was informed he had 21 months and 20 days remaining, and in May 2008 he was informed he had 18 months and 21 days remaining.

Subsequently, in August 2008 VA discovered that it had not considered the Veteran's original 1999 educational assistance benefits received when later benefits were awarded, and corrective action was taken.  Specifically, VA updated the Veteran's eligibility record to what it believed was correct, and also retroactively  terminated educational assistance benefits, thereby creating a debt of $4,446.64.

Based on this evidence, and without reaching any determination concerning any remaining educational assistance eligibility, the Board cannot dispute that the debt in this case was created as the result of VA administrative error.  As documented in the Statement of the Case, for example, VA has acknowledged that the error was created by its own miscalculations.  

Furthermore, the Board finds that the Veteran was unaware that the overpayments in this case were erroneous.  As acknowledged in the Statement of the Case, the Veteran received notice on multiple occasions of his remaining eligibility benefit.  The Board cannot find that he had any reason to doubt or question these determinations.  Furthermore, the record reflects several attempts by the Veteran to clarify exactly what he was entitled to, and what benefits remained.  For example, in June 2007 he submitted correspondence inquiring as to whether he was entitled to 36 months of educational benefits under Chapter 1607.  In August 2007 he submitted by facsimile a request for clarification of his REAP eligibility.  In his Notice of Disagreement, the Veteran expressed his surprise at the overpayment that had been created, and requested corrective action, stating, "this is an obvious mistake because I had only used about 14 months of my entitlements to complete an earlier program prior to my current enrollment," and "I am respectfully requesting that you further investigate this matter and report to me your results. Unless you find something to the contrary, I trust that you would adjust my entitlements and remaining months accordingly."  The Board finds no reason to doubt the Veteran's credibility.  Based on these inquiries and the periodic  notifications sent to the Veteran by VA concerning his remaining eligibility, the Board cannot find that the Veteran was, or could have been, aware that the payments received were erroneous. 
For all of these reasons, the Board finds that the overpayment of educational assistance benefits in the amount of $4,446.64, is invalid.


ORDER

The overpayment of educational assistance benefits in the amount of $4,446.64 is invalid and the appeal is granted.



_________________________________________________
J. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


